UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* BMC Stock Holdings, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 05591B109 (CUSIP Number) December 1, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-l(b) T Rule 13d-l(c) £ Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 8 pages CUSIP No. 05591B109 1. Names of Reporting Persons MFP Partners, L.P.(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) £(a) £(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power3,578,527 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power3,578,527 9. Aggregate Amount Beneficially Owned by Each Reporting Person3,578,527 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)5.5%(2) Type of Reporting Person (See Instructions) PN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and the managing member and controlling person of MFP Investors LLC. (2) Calculation based on 65,335,544 shares of Common Stock of the issuer outstanding pursuant to the issuer’s most recent Form 10-K.Due to their respective relationships with each other, each of the Reporting Persons (as defined herein) may be deemed to share voting and dispositive power with respect to the shares of Common Stock reported herein. Page2 of 8 pages CUSIP No. 05591B109 1. Names of Reporting Persons MFP Investors LLC(1) 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) £(a) £(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power3,578,527 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power3,578,527 9. Aggregate Amount Beneficially Owned by Each Reporting Person3,578,527 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)5.5%(2) Type of Reporting Person (See Instructions) OO (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. (2) Calculation based on 65,335,544 shares of Common Stock of the issuer outstanding pursuant to the issuer’s most recent Form 10-K.Due to their respective relationships with each other, each of the Reporting Persons (as defined herein) may be deemed to share voting and dispositive power with respect to the shares of Common Stock reported herein. Page3 of 8 pages CUSIP No. 05591B109 1. Names of Reporting Persons Michael F. Price(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) £(a) £(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited States of America 5. Sole Voting Power Number of Shares 6. Shared Voting Power3,578,527 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power3,578,527 9. Aggregate Amount Beneficially Owned by Each Reporting Person3,578,527 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)5.5%(2) Type of Reporting Person (See Instructions) IN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. (2) Calculation based on 65,335,544 shares of Common Stock of the issuer outstanding pursuant to the issuer’s most recent Form 10-K.Due to their respective relationships with each other, each of the Reporting Persons (as defined herein) may be deemed to share voting and dispositive power with respect to the shares of Common Stock reported herein. Page4 of 8 pages CUSIP No. 05591B109 Item 1. (a) Name of Issuer BMC Stock Holdings, Inc. (b) Address of Issuer's Principal Executive Offices Two Lakeside Commons 980 Hammond Drive NE, Suite 500 Atlanta, GA 30328 USA Item 2. (a) Name of Person Filing MFP Partners, L.P. MFP Investors LLC Michael F. Price (b) Address of Principal Business Office or, if none, Residence 667 Madison Avenue, 25th Floor New York, NY 10065 (c) Citizenship MFP Partners, L.P. and MFP Investors LLC are each organized under the laws of the state of Delaware.Michael F. Price is a citizen of the United States of America. (d) Title of Class of Securities Common Stock, par value $0.01 per share (e) CUSIP Number 05591B109 Item 3. If this statement is filed pursuant to §§240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. MFP Partners, L.P. directly owns 3,578,527 shares of Common Stock, representing 5.5% of the total number of shares of Common Stock outstanding.As the investment advisor to MFP Partners, L.P., MFP Investors LLC is deemed to have shared power to vote 3,578,527 shares of Common Stock, representing 5.5% of the total number of shares of Common Stock outstanding.As Managing Member and controlling person of MFP Investors LLC, Michael F. Price is deemed to have shared power to vote 3,578,527 shares of Common Stock, representing 5.5% of the total number of shares of Common Stock outstanding. The ownership percentages set forth above are based on 65,335,544 shares of Common Stock of the issuer outstanding pursuant to the issuer’s most recent Form 10-K filed by the issuer with the Securities and Exchange Commission for the fiscal year ended December 31, 2015. Page5 of 8 pages CUSIP No. 05591B109 Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person MFP Investors LLC manages investments for MFP Partners, L.P. which beneficially owns more than 5% of the shares of Common Stock. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct as of May 6, 2016. MFP Partners, L.P. /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Partner MFP Investors LLC /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Member MICHAEL F. PRICE /s/ Michael F. Price Signature Name: Michael F. Price Page6 of 8 pages CUSIP No. 05591B109 EXHIBITS Exhibit Number Title 1 Joint Filing Agreement dated May 6, 2016 among the Reporting Persons (filed herewith) Page 7 of 8 pages
